DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	The office action is in reference to the Amendments/Response, filed on 8/25/2022.  Claims 1-17 are now pending.  
3.	In view of the Response and further consideration, the previous rejections of 
claims 1-7 and 9-16 under 35 U.S.C. 102(a)(1) as being anticipated by Winship et al. (US 2017/0107376) and claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 105924988) are withdrawn.  The previous rejections of claims 1-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kadrmas et al. (US 2015/0110556) and claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 109370513) are maintained.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadrmas et al. (US 2015/0110556).
Kadrmas et al. disclose a composition for use in a pavement surface such as tack coat, comprising: (a) asphalt in an amount of from 40 to 70 parts by weight; (b) an electrically neutral copolymer (reads on material insoluble in the water) in an amount of from greater than 0 to 10 parts by weight; (c) an emulsifier in an amount of from 0.1 to 4 parts by weight; (d) an acid or a base in an amount of from 0.1 to 4 parts by weight; and (e) water in an amount of from 25 to 60 parts by weight, wherein the composition can include an additive such as thickeners in an amount of up to 0.5 parts by weight (reads on rheology modifier) (claim 1, [0052], [0058]).  When all the components are mixed together, asphalt by itself is in a separate phase since it does not dissolve in water.
** After calculation in instant claim 1, the second phase comprises 32-58.8 wt% water, 0.04-0.3 wt% a rheology modifier, 0.4-6 wt% an emulsifier and 0.008-1.2 wt% a material insoluble in the water based on the total weight of the tack coat.
The limitations of claims 2 and 11 can be found in Kadrmas et al. at claim 1, where it discloses the acid or base.
The limitations of claims 3 and 12 can be found in Kadrmas et al. at [0050], where it discloses the pH from 2 to 4.
The limitations of claims 4 and 13 can be found in Kadrmas et al. at [0050], where it discloses the pH from 10.5 to 13.
The limitations of claims 5 and 14 can be found in Kadrmas et al. at [0046], where it discloses the anionic emulsifier.
The limitations of claims 6 and 15 can be found in Kadrmas et al. at [0047], where it discloses the cationic emulsifier.
The limitations of claims 7 and 16 can be found in Kadrmas et al. at [0048], where it discloses the amphoteric emulsifiers (reads on isoelectric).
The limitations of claims 8 and 17 can be found in Kadrmas et al. at claim 17, where it discloses the pen value of greater than 40 dmm.
The limitations of claim 9 can be found in Kadrmas et al. at claim 1, [0052], [0058], where it discloses the composition for use in tack coat, comprising: asphalt; (b) an electrically neutral copolymer (reads on material insoluble in the water); (c) an emulsifier; (d) an acid or a base; and (e) water, wherein the composition can include an additive such as thickeners (reads on rheology modifier).  Amphoteric emulsifiers can be used and can inherently have a pH of 4.5-8 ([0048]).
The limitations of claim 10 can be found in Kadrmas et al. at claim 1, where it discloses the electrically neutral copolymer.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (CN 109370513).
Wei et al. disclose a composition comprising 30-40% by mass of asphalt, 0.1 to 5% by mass of release agent (silicone-acrylic emulsion, reads on material insoluble in the water), 0.1 to 3% by mass of emulsifier, 0.1 to 1% by mass of stabilizer (methyl cellulose) and 29.5-46.6% by mass of water, wherein the composition can be used to bond between the pavement structure (reads on tack coat) (pages 1 and 2).  Wei et al. disclose a method of first adding water, emulsifier, stabilizer and release agent (one phase), and mixing with asphalt (another phase) (page 3).
 The limitations of claim 2 can be found in Wei et al. at page 3, where it discloses the hydrochloric acid.
The limitations of claim 3 can be found in Wei et al. at page 3, where it discloses the pH from 2.0 to 2.5.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as obvious over Wu et al. (CN 105924988) in view of Wei et al. (CN 109370513).
Wu et al. disclose a composition comprising 10-50% by mass of matrix asphalt, 10-50% by mass of hard asphalt, 0-5% by mass of polymer modifier (styrene-acrylic emulsion, reads on material insoluble in the water), 0.3-3% by mass of emulsifier, 0-1% by mass of thickener, and 31-39.5% by mass (calculated) of acid-base regulator and water, wherein the composition can be used to bond between the pavement layers and the asphalt layer (reads on tack coat) (pages 1 and 2).  Wu et al. disclose a method of first adding water, emulsifier, polymer modifier, and thickener (one phase), and mixing with asphalt (another phase) (page 2).
However, Wu et al. is silent on the specific amount of water.
The disclosure of Wei et al. is adequately set forth in paragraph 6 and is incorporated herein by reference.  Wei et al. disclose a composition comprising 0.1 to 1.5% by mass of pH adjuster.  Wu’s composition is very similar to Wei’s and thus, Wei’s composition would possess 29.5-39.4% by mass of water (31-1.5 to 39.5-0.1).
The limitations of claim 2 can be found in Wu et al. at Preparation Example 2, where it discloses the hydrochloric acid.
The limitations of claim 3 can be found in Wu et al. at Preparation Example 2, where it discloses the pH from 2.0 to 2.5.
The limitations of claim 4 can be found in Wu et al. at Preparation Example 3, where it discloses the pH from 10.5 to 11.
The limitations of claim 5 can be found in Wu et al. at page 2, where it discloses the anionic emulsifier.
The limitations of claim 6 can be found in Wu et al. at page 2, where it discloses the cationic emulsifier.
Response to Arguments

9.	Applicants’ arguments filed on 8/25/2022 have been fully considered and are not persuasive.  
	Applicant’s argument has been addressed in the rejections above.  Applicant argued that Kadrmas’ “polymer/copolymer” does not anticipate the material insoluble in water and stated the examples such as a petroleum distillate fraction in liquid form …  These examples are not in the recitation of the current claim.  Thus, “polymer/copolymer” still meets the limitation of “material insoluble in water”.

Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762